I IN THE SKY, INC. 1315 5 th Street South Hopkins, MN 55313 VIA EDGAR February 5, 2014 Larry Spirgel Assistant Director US Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC 20549 Re: I In The Sky Inc. Amendment No. 2 to Registration Statement on Form S-1 Filed: January 24, 2014 File No. 333-192272 Dear Mr. Spirgel: This letter is in response to your comment letter dated January 31, 2014, with regard to the Amendment No. 2 to the Form S-1 filing of I In The Sky Inc., a Nevada corporation (“I in the Sky” or the "Company") filed on January 24, 2014. Responses to each comment have been keyed to your comment letter. Prospectus Cover Page 1. The prospectus cove page has been revised. Additionally, an exhibit has been filed to document the information agreement with the Officer regarding funds loaned for offering expenses. Plan of Distribution, page 22 Shares Offered by Selling Stockholders, pager 23 2. This section has been revised. Please contact me with any further comments or questions. The Company will file the redlined version of the S-1/A and this letter on EDGAR correspondence. I would appreciate it if you would send any further responses directly to me electronically (michaelpstaples@aol.com). If the SEC has no further comments, we expect to file a request for acceleration of the effective date. Thank you in advance for your courtesies. Sincerely, /s/ Michael Staples Michael Staples, President
